Citation Nr: 0803192	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial increased evaluation for left 
atrial enlargement, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from April 1977 to April 2003.  
He was born in 1957.

The Board of Veterans Appeals (Board) granted service 
connection for cardiac enlargement in a decision in December 
2004.

The above Department of Veterans Affairs (VA) Regional Office 
(RO) effectuated that decision in January 2005 and initially 
assigned a noncompensable rating from May 1, 2003.  A 
subsequent rating action increased that initial rating from 
noncompensable to 10 percent disabling from May 1, 2003.  It 
is from that action that the current appeal emanates.

Service connection is also now in effect for a number of 
other disabilities, and the veteran's combined service-
connected disability rating is 80 percent.


FINDING OF FACT

The veteran's left atrial enlargement is reflected in current 
in metabolic equivalent units (METs) of no worse than 9, with 
ejection fraction of 66 percent; he has no aortic stenosis, 
significant shortness of breath or chest pain; he requires 
continuous medication; and aggregate cardiac findings are 
reflective of NY Heart Association Class II-III.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left atrial enlargement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7020 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2007).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The Board granted the veteran service connection for left 
atrial enlargement in December 2004.  In January 2005 the 
VARO assigned a zero percent (noncompensable) rating.  After 
the veteran filed a Notice of Disagreement, the RO obtained a 
medical examination and subsequently granted a 10 percent 
rating for the disability, effective from the day following 
his separation from service, i.e., May 1, 2003.  Additional 
clinical records were introduced into the file.  An SOC was 
issued in August 2005, and an SSOC was issued in May 2006. 

Throughout, as noted above, the case has been discussed on 
repeated occasions by issuances of the RO, and the veteran 
has received numerous letters and other communications from 
VA as to what is required to substantiate his claim.  He has 
been notified that VA would obtain pertinent data to include 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
He has been given a notification of the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

The Board finds that the content of the letters and other 
communications provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although VCAA notification was not furnished prior to the 
initial adjudication, any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence including as part 
of the Board's remand after which additional data was 
obtained and entered into the record.  Subsequent process and 
adjudication was accomplished.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  To whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in compensation claims, e.g., as to general 
potential downstream issues such as disability rating and 
effective date, we note that notice of the Dingess decision 
was provided by the RO in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Initially, the Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In the past, under old criteria, there was no specific code 
for evaluation of left atrial enlargement or cardiomyopathy, 
so ratings were assigned, by analogy, under other diagnostic 
codes.  In this case, alternative codes might include by 
comparison to myocardial infarction (Diagnostic Code 7006); 
hypertensive heart disease with a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation on EKG, ECG, or X-ray (DC 
7007); atrioventricular block (DC 7015); heart valve 
replacement (DC 7016); post-coronary bypass surgery (DC 
7017); or cardiac transplantation (DC 7019).  

However, fairly recently, 38 C.F.R. § 4.104 was amended in 
light of changes in medical understanding and terminology 
being used, in an effort to more precisely classify and 
evaluate diseases of the heart.  Because of this, and after 
reviewing the new Rating Schedule provisions, the Board 
concludes that the most appropriate new diagnostic code is 
Diagnostic Code 7020, created specifically for cardiomyopathy 
or, in this case, left atrial enlargement.

Pursuant to 38 C.F.R. § 4.104, DC 7020, for cardiomyopathy, 
there must be consideration of various symptoms and test 
results, including the workload level in metabolic equivalent 
units at which a person develops certain acute symptoms.  
DC 7020 provides that when cardiomyopathy is manifested by 
chronic congestive heart failure, or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
rating is assigned.  When there has been more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a 60 percent rating is 
assigned. 

If a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent is assigned.  If a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or continuous medication is 
required, a 10 percent is assigned.

A MET represents the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, a medical examiner's estimation of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note 2.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  The Board also recognizes that VA's determination 
of the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending, and that the 
Board must thus consider whether the veteran is entitled to 
any staged ratings higher than those presently assigned.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  That is unnecessary in this case.

III.  Factual Background and Analysis

Earlier clinical records including from service are in the 
file for comparative purposes.

On VA examination in May 2005, the veteran gave his history 
of left chest pain starting in service.  He had not suffered 
a myocardial infarction, and his care had involved only 
outpatient visits. The recurrent chest pain had occurred 
since 1999.  He also had shortness of breath.  He continued 
to smoke cigarettes.  On examination, the point of maximum 
impulse was in the 5th intercostal space, midclavicular line.  
There were no murmurs; heart rate was 70 per minute with 
respiratory rate of 20.  Standing blood pressure was 120/80; 
sitting was 122/82; supine was 124/84.  There were no 
abnormalities including signs of congestive heart failure.  
ECG was borderline, showing T-wave abnormality.  
Echocardiogram showed an enlarged left atrium with ejection 
fraction of 66%.  Perfusion study was normal.  Diagnosis was 
left atrial enlargement and NY Heart Association Class II-
III, gradient scale, with an estimated METS of 9.0. 

The veteran has stated that, in addition to his in-service 
care, he was seen in cardiology in June 2005 at the 
Providence Memorial Hospital; attempts have been made to 
acquire such records, and on several occasions, that facility 
has indicated that no records are available for such care.

The full report of a VA echocardiogram examination from June 
2005 showed his left atrium was 4.5 cm.  Morphologically it 
had a normal appearing mitral valve leaflet.  Left 
ventricular dimensions were normal.  Ejection fraction was 
66%.  Right ventricular dimensions were normal and other 
findings normal, including no sign of aortic stenosis.

Ongoing VA clinic visits as late as February 2006 show no 
cardiac abnormalities or symptoms.

In assessing the veteran's left atrial enlargement, the Board 
first addresses the veteran's expressed concerns.  He has 
repeatedly brought up that he has a heart condition that he 
did not have prior to service.  This is clearly noted and 
identified in the grant of service connection.  He need not 
worry about that further, since it has already been 
acknowledged, as discussed in the Board's 2004 grant of 
service connection.  From this point on, his concern is only 
that cardiac examinations and findings are such as to 
adequately reflect his symptoms as a result of this 
disability.  In reviewing the clinical evidence now in the 
file, the Board finds that there is adequate basis for 
concluding that the evidence is ample to rate his disability.

In that regard, he has evidence of left atrial enlargement, 
and he requires ongoing medications.  However, he has an 
estimated METS of 9.0 and no more, and the ejection fraction 
is 66 percent.  He complains of the ongoing chest pain he has 
had for some time, although there is no sign of other cardiac 
symptoms.  Based on the schedular criteria cited above, an 
evaluation of 10 percent and no more is warranted.

The Board finds that feasible effort has been made to obtain 
as clear a clinical view of the veteran's heart problem as 
possible.  In this appeal, it is only the cardiomyopathic 
disability with which the Board is herein concerned.  In that 
regard, he has METs and ejection fracture well within the 
measurements encompassed by the current 10 percent rating.  
The evidence to support an increased rating at this time is 
not equivocal regardless of what rating is used, and in that 
regard, the Board concurs with the VARO that DC 7020 is now 
most appropriate.  A reasonable doubt as to the rating 
assigned is not raised.  We have duly considered staged 
ratings, pursuant to Fenderson, supra, but find that the 10 
percent rating assigned has been appropriate for the entire 
claim and appeal period.

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for PTSD higher than the 50 
percent assigned, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.  

The Board has also considered whether the case should be 
again referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his cardiomyopathy.  Moreover, actual 
clinical findings and medical expert opinion give no 
indication of such an unusual disability picture that 
application of regular schedular standards is impractical.  
(This is of course entirely separate and apart from the 
aggregate impact of all of his service-connected problems, 
and in that regard, he is free to pursue additional claims 
with other evidence in the future).  However, in this 
specific instance, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial increased evaluation for left atrial enlargement 
in excess of 10 percent disabling is not warranted; the 
appeal is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


